Appeal from a judgment of the Supreme Court, Erie County (Ronald H. Tills, A.J.), rendered February 27, 2002. The judgment convicted defendant, upon a jury verdict, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1011him following a jury trial of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [5]) and unauthorized use of a vehicle in the third degree (§ 165.05 [1]). We reject the contention of defendant that he was denied effective assistance of counsel when defense counsel elicited a statement from a witness concerning defendant’s criminal history (see generally People v Hobot, 84 NY2d 1021, 1022 [1995]). Contrary to that contention, defendant received effective representation. His counsel vigorously cross-examined witnesses, entered timely and reasoned objections throughout the trial and made appropriate motions on behalf of defendant (see People v Benevento, 91 NY2d 708 [1998]). Additionally, any prejudice that would have otherwise befallen defendant as a result of the statement was alleviated by Supreme Court’s curative instruction (see People v Mims, 278 AD2d 822, 823 [2000], lv denied 96 NY2d 832 [2001]). We also reject the contention of defendant that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.